Citation Nr: 0001139	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to a compensable disability rating for a 
service-connected left wrist injury, on appeal from the 
initial grant of service connection.

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected mechanical low back pain with 
muscle spasm, on appeal from the initial grant of service 
connection.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty April 1993 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision rating issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The claims for service connection for a left knee disorder on 
the merits and entitlement to a disability rating in excess 
of 10 percent for service-connected mechanical low back pain 
with muscle spasm are the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  The veteran has offered no competent medical evidence 
that he is currently suffering from hearing loss by VA 
standards.

2.  The veteran has offered no competent medical evidence 
that he is currently suffering from hiatal hernia.  

3.  The veteran's claim for service connection for a left 
knee disorder is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of this claim.

4.  No medical evidence has been presented or secured to 
render plausible a claim that any current right knee disorder 
is the result of a disease or injury incurred in service.

5.  The veteran's left wrist does not show limitation of 
motion in dorsiflexion of less than 15 degrees; or, palmar 
flexion limited in line with the forearm.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for entitlement to service connection for a 
left knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for entitlement to service connection for a 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The criteria for a compensable disability evaluation for 
a service-connected left wrist injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).


A.  Entitlement to service connection for hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

Service medical records reveal no findings of hearing loss by 
VA standards.  On VA audiological examination in February 
1998, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
10
10
10
15
5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

Here, the veteran's claim for service connection for right 
ear hearing loss is not well grounded because the medical 
evidence does not show that he has a current hearing loss 
disability.  The VA audiogram, as detailed above, did not 
demonstrate that he has met the requirements for a hearing 
loss disability.  See 38 C.F.R. § 3.385 (1999).  He does not 
have an auditory threshold of 26 decibels or higher in the 
right or left ear in any of the auditory frequencies 500, 
1000, 2000, 3000, or 4000.  His speech recognition scores 
were 100 percent.  Therefore, he does not have a current 
hearing loss disability according to VA regulations.  

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claim to be well grounded as he has 
presented no competent medical evidence of a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The veteran is certainly capable to opine on his symptoms.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, his lay assertions are insufficient to establish a 
well-grounded claim, and nothing in the medical records 
supports his assertion of current hearing loss.  Accordingly, 
his claim for service connection for this disability is not 
well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for hearing loss. 
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


B.  Entitlement to service connection for hiatal hernia.

Service medical records reveal no complaints or findings 
pertaining to a hiatal hernia.  On VA general medical 
examination in February 1998, the veteran gave a history of a 
month of diarrhea, stomach cramps, headaches and nausea in 
the summer of 1995.  He was reportedly told he had a hiatal 
hernia; however, no esophagogastroduodenoscopy or upper 
gastrointestinal (GI) series was done.  At present, he denied 
any GI complaints and declined to undergo a UGI series.  The 
abdomen was non-tender.  The examiner's impression was of a 
history of episodes of gastrointestinal distress that was 
resolved. 

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claim to be well grounded as he has 
presented no competent medical evidence of a current hiatal 
hernia.  See Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran is 
certainly capable to opine on his symptoms.  However, it has 
not been indicated that he possesses the requisite medical 
knowledge to be able to opine on a matter involving medical 
principles or medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (layperson is generally not 
competent to render an opinion on a matter requiring medical 
knowledge, such as diagnosis or causation).  Therefore, his 
lay assertions are insufficient to establish a well-grounded 
claim, and nothing in the medical records supports his 
assertion of a current hiatal hernia.  Accordingly, his claim 
for service connection for this disability is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Nothing in the record suggests the existence of evidence that 
might well ground the appellant's claim for service 
connection for a hiatal hernia.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).


C.  Entitlement to service connection for a left knee 
disability

The Board finds the veteran's claim for entitlement to 
service connection for a left knee disability to be well 
grounded.  Service medical record show that the  veteran 
complained of left knee pain and instability in April 1993.  
The assessment was hamstring overuse injury.  On follow-up 
evaluation, the assessment was resolved hamstring pain.  The 
January 1997 separation examination showed that he complained 
that his left knee locked when it is bent too long, and hurt 
or "jumps" when walking long distances.  It cracked if he 
was seated for a long period of time.  On the report of 
medical history the veteran marked that he had a 'trick" or 
locked knee.  The examiner noted left knee problems which 
occasionally clicked or ached, evaluated in the past.  
Examination of the lower extremities was normal.  On 
separation examination in August 1997, the veteran again 
reported a "trick" or locked knee.  The examiner indicated 
that the veteran had numerous positive responses; however, on 
evaluation there were no sequelae.  Examination of the lower 
extremities was again normal.  

After service, the veteran was diagnosed as having status 
post bilateral tendonitis, according to history, and 
chondromalacia of the left knee, on VA joints examination in 
February 1998.  X-rays of the knee were negative.  

This claim is plausible.  The veteran's service medical 
records clearly document complaints of left knee 
symptomatology, including on separation examination.  The 
fact that the chondromalacia of the left knee was shown five 
months after the veteran's separation from service is 
sufficient to provide a link between the chondromalacia of 
the left knee and his period of service.  Cf. Hampton v. 
Gober, 10 Vet. App. 481 (1997) (where veteran filed 
disability claim one month after service, diagnosis of a 
disorder during the separation examination provides evidence 
of both a current condition and a relationship to service).  
Although no medical professional has expressly rendered a 
nexus opinion, there is certainly enough evidence to render 
this claim plausible, and it is therefore well grounded.


D.  Entitlement to service connection for right knee 
disability

Service medical records reveal no complaints or findings 
pertaining to the right knee.  After service on VA joints 
examination in February 1998, the veteran gave a history of 
an injury to the knees during service.  He stated that he was 
diagnosed as having tendonitis.  He legs would give out on 
long marches and he reportedly fell several times.  The 
examiner diagnosed status post bilateral tendonitis, 
according to history, and chondromalacia.  X-rays of the knee 
were negative.  

The Board finds that there is sufficient medical evidence of 
a current disability, and the first element of a well-
grounded claim has been satisfied.  The veteran maintains 
that he injured his right knee during active service.  In 
view of the foregoing, the Board finds that there is 
sufficient lay evidence of incurrence of an injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating any current right knee 
disorder to any inservice disease or injury or to any post-
service symptomatology.  The veteran is not competent to 
ascribe his post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the right knee disorder 
diagnosed in 1998 had its onset in service or is the result 
of, or related to, any disease contracted or injury sustained 
in active military service, the Board concludes that this 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Nothing in the record suggests the existence of evidence that 
might well ground the appellant's claim for service 
connection for a right knee disorder.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).


II. Entitlement to a compensable disability rating for a 
service-connected left wrist injury

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected left wrist 
disability.  Accordingly, his claim for an initial rating in 
excess of 0 percent for his service-connected disability is a 
well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

The veteran has been afforded a VA examination, which 
provides the necessary information to properly rate his 
disability.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990). 

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grant of service connection rendered the May 1998 rating 
decision non-final, and the Board here considers all evidence 
in determining the appropriate evaluations. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.  

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for a 
left wrist injury for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected disability.  It 
would be pointless to remand the veteran's claim in order to 
instruct the RO to issue a supplemental statement of the case 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In 
this case, the RO assigned a 0 percent rating as of day of 
the veteran's separation from service, i.e., September 16, 
1997, and the Board will consider the evidence of record 
since that time in evaluating the veteran's claim.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (1999). 

The RO has evaluated the veteran's left wrist disability 
under the diagnostic criteria of 38 C.F.R. § 4.71a, DC 5215, 
which provides that a 10 percent rating is warranted for 
limitation of motion in dorsiflexion of less than 15 degrees; 
or, palmar flexion limited in line with the forearm.  No 
other compensation is warranted under this code.  A 
noncompensable evaluation is appropriated for a wrist 
disorder, which does not exhibit the above diagnostic 
criteria.  38 C.F.R. § 4.31, 4.71a, DC 5215 (1999).

The most recent VA examination of February 1998 shows that 
the veteran reported that his left wrist was currently 
asymptomatic.  Wrist range of motion was from 0 to 76 
degrees; palmer flexion was from 0 to 92 degrees; radial 
deviation was from 0 to 34 degrees; and ulnar deviation was 
from 0 to 24 degrees.  There was no tenderness or swelling.  
X-ray of the left wrist was described as unremarkable.

In September 1998, the veteran reported recurring problems 
with his wrist.  

The Board finds that the veteran's left wrist disability is 
appropriately assigned a noncompensable rating.  Sufficient 
limitation of motion so as to warrant a 10 percent rating 
under Diagnostic Code 5215 was not shown on VA examination, 
as discussed above.  Moreover, there have been no finding of 
ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (1999).  The Board has also considered limitations 
imposed by pain.  DeLuca v Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  However, on VA examination 
in 1998 the veteran reported that his wrist was asymptomatic 
and there was no tenderness on clinical evaluation.  The 
Board finds the probative weight of the veteran's more recent 
statements about recurring problems with his wrist to be not 
credible when compared with the medical records of treatment.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  In this case, the 
preponderance of the evidence of record, at any time since 
September 1997, is against a disability rating in excess of 0 
percent for service-connected left wrist disability.  
Elevation to a higher evaluation is not warranted because the 
severity of the overall disability does not warrant such 
elevation under the relevant criteria.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5214, 5215 (1999).  The doctrine of the 
benefit of the doubt is not for application, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for hearing loss is denied.

Having found the claim not well grounded, entitlement to 
service connection for hiatal hernia is denied.

The claim for service connection for a left knee disorder is 
well grounded.  To this extent the appeal is granted.  

Having found the claim not well grounded, entitlement to 
service connection for a right knee disability is denied.

Entitlement to a compensable disability rating for a service-
connected left wrist injury, on appeal from the initial grant 
of service connection, is denied.  



REMAND

The veteran's claim for service connection for a left knee 
disability is well grounded and the Board has a duty to 
provide a contemporaneous and thorough medical examination, 
including a medical opinion concerning the date of onset and 
etiology of any current left knee disorder.

Furthermore, the veteran has submitted additional records 
consisting of VA treatment records regarding the back and is 
necessary to properly adjudicate the veteran's claim.  Under 
the provisions of 38 C.F.R. § 20.1304 (1999), the Board must 
refer any evidence not considered by the RO to the RO for 
initial consideration and preparation of a supplemental 
statement of the case, unless this procedural right has been 
waived by the veteran or his representative.  No such waiver 
is of record in this case.  In addition, in a June 1999 
statement the veteran submitted what is interpreted by the 
Board as a claim for spinal problems secondary to his service 
connected mechanical low back disability.  Accordingly, the 
RO is directed to attribute symptomatology from the 
examination for the veteran's service connected mechanical 
low back disability appropriately.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

The veteran has alleged that he has missed work due to his 
low back disorder.  In light of these contentions regarding 
work interference, the RO should consider whether the 
applicability of the extraschedular provision, 38 C.F.R. 
§ 3.321(b)(1), to the veteran's disability is appropriate. 

For these reasons, the Board finds that a remand is 
appropriate to obtain clinical records and to afford the 
veteran a VA examination for the low back disability and left 
knee disability.  Therefore, this case is REMANDED to the RO 
for the following action:

1.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
left knee disorder and his service-
connected low back disorder since his 
separation from service.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the Baton Rouge and New Orleans VA Medical 
Centers.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1999).

2.  Schedule the veteran for an 
appropriate VA examination, limited to the 
lumbar spine and left knee.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected mechanical low back 
pain with muscle spasm.  The examiner 
should also provide an accurate diagnosis 
of any current left knee disorder(s).

Concerning the left knee, the examiner 
should provide an opinion as to the date 
of onset and etiology of any left knee 
disorder.  Specifically, the examiner 
should state whether it is as least as 
likely as not that any current left knee 
disorder is related to any inservice left 
knee findings or symptomatology.  

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Concerning the low back, the examiner 
should state whether there is any muscle 
spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in a 
standing position; or evidence of 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
The examiner should also state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (1999).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  Consideration should be 
given to 38 C.F.R. § 3.321 (1999).  If 
the decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



